Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-13-2006

In Re: Mangino
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3954




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Mangino " (2006). 2006 Decisions. Paper 324.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/324


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-365                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        NO. 06-3954

                        IN RE: WILLIAM MANGINO, III, M.D.,

                                        Petitioner
                          _______________________________

                            On Petition for Writ of Mandamus
                         _________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                  September 28, 2006

     Before:   FUENTES, VAN ANTWERPEN AND CHAGARES, Circuit Judges

                                 (Filed October 13, 2006)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Petitioner William Mangino, III, M.D., has been charged in the Pennsylvania

Court of Common Pleas for Lawrence County, Pennsylvania, with, among other things,

violations of the Pennsylvania Controlled Substance, Drug, Device, and Cosmetic Act, 35

P.S. § 780-113(a)(14). Mangino currently is awaiting trial on those and other charges.

He has filed an original petition for a writ of mandamus with this Court requesting that

we “permanently enjoin” the Commonwealth of Pennsylvania from prosecuting him

under that statute. Because we lack jurisdiction to grant that relief, we will deny the
petition.

       Under the All Writs Act, Congress has conferred jurisdiction on this Court to issue

writs of mandamus only “in aid of” our jurisdiction. 28 U.S.C. § 1651(a). It is thus well-

settled that we may issue a writ of mandamus only if there is an independent basis for

subject matter jurisdiction. See United States v. Christian, 660 F.2d 892, 894 (3d Cir.

1981) (explaining that, “[b]efore entertaining” a petition for a writ of mandamus, “we

must identify a jurisdiction that the issuance of the writ might assist”).

       There is no such basis here. Mangino does not allege any action or omission by a

United States District Court within this Circuit over which we might exercise our

supervisory authority by way of mandamus. Cf. id. at 895 (‘“The focal question posed for

a Court of Appeals by a petition for the issuance of a writ is whether the action of the

District Court tends to frustrate or impede the ultimate exercise by the Court of Appeals

of its appellate jurisdiction granted in some other provision of the law.’”) (citation

omitted) (emphasis added). Nor does he allege any action or omission by a federal

officer, employee, or agency that a United States District Court might have mandamus

jurisdiction to address in the first instance. See 28 U.S.C. § 1361 (“The district courts

shall have original jurisdiction of any action in the nature of mandamus to compel an

officer or employee of the United States or any agency thereof to perform a duty owed to

the plaintiff.”) (emphasis added).

       Instead, Mangino asks us to exercise our mandamus jurisdiction over a state



                                              2
prosecutor or court to prohibit his prosecution. We do not have jurisdiction to grant that

request. See In re Wolenski, 324 F.2d 309, 309 (3d Cir. 1963) (explaining that District

Court “had no jurisdiction” to “issue a writ of mandamus compelling action by a state

official”). See also White v. Ward, 145 F.3d 1139, 1139 (10th Cir. 1998) (explaining that

federal courts “lack[] jurisdiction to direct a state court to perform its duty”); Demos v.

United States Dist. Ct. for the E. Dist. of Wash., 925 F.2d 1160, 1161-62 (9th Cir. 1991)

(“[T]his court lacks jurisdiction to issue a writ of mandamus to a state court.”).

       Accordingly, because we lack jurisdiction to grant the relief that Mangino

requests, we will deny his petition.




                                              3